                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA,                  §
                                           §
V.                                         §         No. 3:17-CR-468-D (10)
                                           §
FRANCISCO MORENO,                          §
                                           §
             Defendant.                    §

                                       ORDER

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The undersigned district judge

reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      The court therefore determines that the untimely filing of the notice of appeal

was due to excusable neglect. The court returns this case to the United States Court

of Appeals for the Fifth Circuit for appropriate action.

      SO ORDERED.

      December 20, 2018.


                                        _________________________________
                                        SIDNEY A. FITZWATER
                                        SENIOR JUDGE
